                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


TARLEY KARLAR,
                                                Civil No. 19-1702 (JRT/KMM)
                    Petitioner,

v.
                                                  ORDER ON REPORT
WILLIAM P. BARR, et al,                         AND RECOMMENDATION

                    Respondents.


      Tarley Karlar, address unknown, pro se petitioner.

      Ana H Voss, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
      Minneapolis, MN 55415, for respondent.

      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated August 23, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based on the Report and Recommendation of the Magistrate Judge, on all of

the files, records, and proceedings herein, IT IS HEREBY ORDERED that the Petition

[ECF No. 1] is DENIED AS MOOT and this action be DISMISSED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 7, 2019                  s/John R. Tunheim
at Minneapolis, Minnesota               JOHN R. TUNHEIM
                                        Chief Judge
                                        United States District Court
